                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                       The Silvio J Mollo Building
                                                       One Saini Andrew 's Pla=a
                                                       New York, New York 10007



                                                        January 15, 2020
                                                                                                       LJSDC-SDNY
By Email and ECF                                                                                       DOCUMENT
The Honorable Ronnie Abrams
                                                                                                       ELECTRp~ICALLY FILED
United States District Judge,
Southern District of New York                                                                          DOC#:
                                                                                                             -----,--;----r----
Thurgood Marshall United States Courthouse                                                             DATE FILED: 1/ {if I lo
                                                                                                                            ,     I
40 Foley Square
New York, NY l 0007

                Re:    United States v. Hugh Dunkerley, 16 Cr. 371 (RA)

Dear Judge Abrams:

        A sentencing control date is currently scheduled for January 17, 2020 in this case. The
Government writes to respectfully request that the Court set a new sentencing control date for this
matter for a date approximately six months from today. Defense counsel has no objection to this
request.


Application granted. The sentence is                    Respectfully submitted,
adjourned to July 17, 2020 at 3:30 p.m.
                                                        AUDREY STRAUSS
                                                        Attorney for the United States, Acting Under
                                          -------       Authority Conferred by 28 U.S.C. § 515

----11----'~-,t.'"--===-
                           ~                    By: '-'/s"'--/_,_N..:. : e: . :g>=a:!. . r--"T"""e.!.!ck=ee=i_ _ _ _ _ __
                                                    Rebe cc a Mermelstein
Ronnie Abra s, U.S.D.J.
January 16, 2020                                    Negar Tekeei
                                                    Assistant United States Attorneys
                                                    (212) 637-2360/2482

cc:     Joseph Grob, Esq. (via ECF)
